441 F.2d 623
David L. BOGUE, Lloyd Miller, Lynn Ira Davis and JamesJoseph, Plaintiffs- Appellants,v.Earl FAIRCLOTH, Attorney General of the State of Florida, etal., Defendants- Appellees.
No. 31065Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.
United States Court of Appeals, Fifth Circuit.
April 12, 1971.

Robert M. Brake, Coral Gables, Fla., Alton Beasley, Stuart, Fla., John M. Callaway, Lake Worth, Fla., Joseph C. Valantiajus, Lake Park, Fla., for plaintiffs-Appellants.
Robert L. Shevin, Atty. Gen., Daniel S. Dearing, Chief Trial Counsel, Tallahassee, Fla., Thomas L. Brown, Asst. Asst. City Sol., West Palm Beach, Fla., Timothy P. Poulton, Boco Raton, Fla., Leo L. Foster, Tallahassee, Fla., for defendants-Appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The plaintiffs appeal from an order of a three-judge district court dismissing their complaint for failure to state a claim upon which relief could be granted.  The decision of the district court is reported.  See Bogue v. Faircloth, S.C.Fla. 1970, 316 F.Supp. 486.


2
We have concluded that the appeal must be dismissed for lack of jurisdiction.  The federal courts of appeals have jurisdiction of appeals from all final decisions of the district courts, except where a direct review may be had in the Supreme Court. 28 U.S.C. 1291.  Under 28 U.S.C. 1253 an appeal from the final orders of a three-judge district court lies directly to the Supreme Court.  The record is clear that the order entered in this case was the final judgment of the three-judge court.  Therefore, we are without jurisdiction to consider the merits of the appeal.  See C. Wright, Federal Courts 50 (2d ed. 1970).


3
Appeal dismissed.